                      AMENDED TRUSTEE'S CONFIRMATION REPORT – 2/23/19

      DEBTOR: Bobby G Fulmore                                  CASE NO.: 18-20513-PRW
      ATTORNEY: Peter D Grubea, Esq.                           ATTORNEY FEES:            $ 3800
                                                               Additional Attorney Fees: $
                                                               Fees in Plan: $ 3490
l.    TRUSTEE RECOMMENDATION:             ______ Plan Recommended       __X_ _ Plan Not Recommended

ll.   PLAN FILED DATE:       1/29/19 (ECF BK No. 45 )
      A.    PAYMENTS:                       $1097        per month voluntarily, starting 3/11/19. Prior funds
                                                             received are added to the plan.

      B.      REPAYMENT:
              To secured creditors          $47,691         with interest $70,740
              To priority creditors         $ 6,323
              To unsecured creditors        $ 0             0 %
              General unsecured debt        $ 4,009
              Duration of Plan                   5          years
              Total Scheduled Debt          $42,849         incl. mortgages

      C.      FEASIBILITY:
              Monthly Income                $5829           (net) $5829             (gross)
              Less Estimated Expenses       $5370
              Excess for Wage Plan          $ 459

      D.     OBJECTIONS to Confirmation: EB1 Eminy – Objection withdrawn.
             Trustee – 1) If the secured claims are allowed as filed, the plan cannot
             be completed in 5 years.
             2. The plan must address the secured claims filed by Monroe County
             & Propel.

      E.      Other comments:
              _ need certification of post petition DSO payments.
               X other: The above figures assume the allowance of the secured claims as filed with the proper
                     rates of interest.

III.   TREATMENT OF SECURED CLAIMS/LEASE ARREARS:
Creditor          Amt of Claim      Security Claimed              Perfected      Plan Treatment     Monthly Pmt
Ally              $27,454.34        ’13 Ford                        Yes             Direct
EB1 Eminy         $39,244.73        Tax lien                        Yes          $29,137.12 + 18%   $740
EB1 Eminy                                                                        $10,107.61 + 12%   $225
Monroe County         552.69        Tax lien                        Yes             None
Tower             $ 2,119.19        Tax lien                        Yes             Full + 18%      $ 44
Propel            $ 5,774.24        Tax lien                        Yes             None




                                     -1-
           Case 2-18-20513-PRW, Doc 46, Filed 02/26/19, Entered 02/26/19 16:25:38,
                            Description: Main Document , Page 1 of 2
IV.   SPECIAL PLAN PROVISIONS:

      A.     CLASSIFICATION of unsecured creditors: Not applicable
                  Class 1:                              % $
                  Class 2:                               % $
                  Class 3                                % $

      B.     Rejection of executory contracts:

      C.      Other Plan Provisions:


V.    BEST INTEREST TEST:
      A.     All assets were listed.
      B.     Total market value of assets:                             $34,802
                     Less valid liens                     $ 7,976
                     Less exempt property                 $26,826
                     (Available for judgment liens )
                     Subtotal                             $ 0
                     Less est. Chapter 7 fees             $ 0
      C.     Total available in liquidation                           $0
      D.     Best interests including present value                   $0
                     Less priority claims                             $6323
                     (Support $                )
      E.     Amount due to unsecured                                  $0
      F.     Amount to be distributed to unsecured creditors          $0

      G.      Nature of major non-exempt assets:


VI.   OTHER:
      A.     Debtor(s) states that the plan is proposed in good faith with intent to comply with the law.
      B.      Debtor(s) states that to the best of its knowledge there are no circumstances that would
              affect the ability to make the payments under the plan.
      C.      (If a business) The Trustee has investigated matters before him relative to the condition of debtor's
              business, and has not discovered any actionable causes concerning fraud, dishonesty,
              incompetence, misconduct, mismanagement or irregularities in managing said business.
      D.      Debtor requests no wage order because: __X___ disability or retirement, _____ self employed,
                                                           _____ risk of job loss, _____ other
      E.      Converted from Chapter 7 because: Non Applicable.


                                                                              /S/_____________________________
                                                                                GEORGE M. REIBER, TRUSTEE




                                     -2-
           Case 2-18-20513-PRW, Doc 46, Filed 02/26/19, Entered 02/26/19 16:25:38,
                            Description: Main Document , Page 2 of 2
